O’BRIEN, Chief Justice,
dissenting.
The issue in this case is whether specific loss compensation, which is not elected during an injured employee’s lifetime, can be subsequently elected by his survivors, thereby enabling them to receive the balance of the unpaid specific loss benefits to which the employee would have been entitled at the time of his or her death.
The majority opinion permits appellants to prevail in their petitions seeking to modify their deceased husbands’ benefits from total disability to specific loss. In doing so, the majority holds that the right to make such an election survives the death of the employees who have suffered the work-related loss of both hands, arms, feet, legs, or eyes. The rationale for this result is that the Pennsylvania Workmen’s Compensation Act (hereinafter “Act”) is remedial in nature and must be liberally construed to provide the highest possible compensation for such claimants.
While I endorse wholeheartedly the spirit and purpose of the Act, I do not concur in a reading which renders the actual provisions and literal meaning of the legislatively authorized words a nullity.
Undeniably, total disability benefits in the majority of cases are the most beneficial to a claimant since payment is not limited to a term of weeks. Specific loss compensation, on the other hand, has the advantage of being payable to the claimant’s survivors if he dies before the expiration of the specific loss period from a cause unrelated to his compensable injury. The reason the legislature provided that total disability benefits cease when the claimant is no longer disabled or when he dies is because these benefits serve as compensation for loss of earning power. Turner v. Jones & Laughlin Steel Corp., 479 Pa. 618, 389 A.2d 42 (1978); Killian v. Heintz Div. Kelsey Hayes, 468 Pa. 200, 360 A.2d 620 (1976); Borough of Catawissa v. Shultz, 9 Pa.Cmwlth. 546, 308 A.2d 633 (1973); Marshall v. City of Altoona, 208 Pa.Super. 465, 222 A.2d 408 (1966). The need to compensate a claimant for that loss ceases when that loss terminates by the death of the claimant for reasons unrelated to his injuries.
*189Specific loss benefits are intended to compensate a claimant for the loss of use of designated parts of the body. If a claimant elects to receive these, he has in effect chosen a sum certain, payable over an extended number of weeks. When viewed in this light, it is reasonable that the legislature provided for this settlement to be payable to the claimant’s survivors should the claimant die.
The claimant has the right, during his lifetime, to seek a change of benefits pursuant to section 413 of the Act, 77 Pa.C.S.A. § 771. That section provides:
“A referee of the department may, at any time, review and modify or set aside a notice of compensation payable and an original or supplemental agreement or upon petition filed by either party with the department, or in the course of the proceedings under any petition pending before such referee, if it be proved that such notice of compensation payable or agreement was in any material respect incorrect.”
In Turner v. Jones & Laughlin Steel Corp., supra, we permitted a recipient of total disability compensation to make an election during his lifetime between those benefits and specific loss benefits. The employee, because of the nature of his injury, met the burden of proof for specific loss benefits as well as total disability benefits; consequently, we upheld the modification order entered by the referee.
The majority extends this right to the claimant’s dependents, in spite of the clear unambiguous language of section 413 of the Act limiting this right to “parties” to the agreement. The legislature, in drafting this provision, did not extend this right to an injured employee’s dependents. This failure to do so cannot be viewed as an oversight because the legislature was undeniably familiar with such language. See, e.g., 77 P.S. § 731 “[EJmploye or his dependents may agree upon compensation . . . ”; 77 P.S. § 733, “Whenever an agreement . .. shall be executed between an employer . . . and an employe or his dependents. ...” (Emphasis added) Rather, the legislature restricted the filing of any petitions seeking a review or modification of a compensation agreement to the injured employee.
*190The conclusion that the legislature did not intend to permit posthumous exercise of modification rights is consistent with this Court’s past pronouncement that an award for total benefits, being for the balance of the decedent’s life, is extinguished by his death. Kujawa v. Labtrobe Brewing Co., 454 Pa. 165, 312 A.2d 411 (1973). Moreover, in Turner v, Jones & Laughlin Steel Corp., supra, we recognized that survivor benefits may be one consideration for a claimant choosing specific loss benefits. If the survivors could always seek such benefits by filing a petition for review after the death of the claimant, our discussion of the advantages to specific loss benefits would have been unnecessary. I do not believe that is the case, however, because as we impliedly held in Turner, and as I would hold here, the opportunity for review granted by the Act must be exercised by the claimant during his lifetime.
This issue has been studied by the Commonwealth Court in DeMontis v. Workmen’s Compensation Appeal Board, 34 Pa.Cmwlth. 225, 372 A.2d 950 (1977). Reargument was granted therein to review the initial disposition after Turner was filed, and the original result was affirmed at 34 Pa. Cmwlth. 232, 383 A.2d 259 (1978). While this decision is not binding upon us, I am convinced that the Commonwealth Court’s thoughts on this subject are instructive.
In DeMontis, the claimant was injured on his job and initially received total disability. After a period of time, he executed a supplemental agreement whereby he received partial disability and returned to work. After his death from unrelated causes, his wife filed a petition for review and modification of the supplemental agreement. The Commonwealth Court ruled that the employee’s wife had no claim based upon her husband’s disability compensation payments where no petition for review had been filed by him during his lifetime. Moreover, the court reasoned, after closely reviewing the relevant positions of the Act:
“These provisions of the Act particularly demonstrate that when the legislature intended to provide benefits to survivors, as it did with respect to specific loss of members and death as the result of compensable injuries, it clearly *191so provided. Since it made no provision for benefits to survivors with respect to awards of or agreements for the payment of compensation for disability under Subsections (a) and (b) of Section 306, 77 P.S. §§ 511, 512, no rights to any exist. The law is that awards and agreements for compensation for disability are extinguished by the death of the worker.”
DeMontis v. Workmen's Compensation Appeal Board, supra, 34 Pa.Cmwlth. at 229-30, 372 A.2d at 952. Finally, it reaffirmed our holding in Kujawa that disability agreements are extinguished at the death of the worker. Consequently, there is no existing agreement which could be the subject of a petition for review after a claimant’s death.
The majority’s holding in the present case in effect guarantees that a minimum amount of compensation will be paid to survivors of those claimants who elected to receive total loss benefits and subsequently died from unrelated causes. I am unconvinced that such an entitlement is proper.
I dissent.
ROBERTS and HUTCHINSON, JJ., join in this opinion.